Per Curiam.
— The judge accurately charged that the agreement prevented the release of the plaintiff from imprisonment on the capias ad satisfaciendum, from discharging the lien of the judgment against him; and that the defendant was not bound to take an encumbered title. But his plan to obviate the difficulty by deducting the encumbrance from the purchase money, was defective, inasmuch as it would expose the plaintiff to the hazard of being compelled to pay it out of his own pocket after having left a sum equal to the purpose in the land. The way to do so was to direct a conditional verdict for the whole purchase money with stay of execution for a part sufficient for the exigence till the title should be cleared; which would have left either party the option to pay. If the plaintiff paid, he would be at liberty to proceed by execution for the residue of his judgment; if the defendant paid, the judgment would be discharged.
Judgment reversed, and a venire de novo awarded.